OFFICE   OF   l-NE   ATTORNEY    GENERAL   OF TEXAS

                        AUSTIN
Bononblo Hill D. Bttd6on,Page E


       %econd: Does Article 3802 authorlxo
       the eaplmymentby the County Jutlgeof
       a stanogm,gherto be -paidout of the
       @moral Fund of the County, in a county
       having a duation or lam than
       @&O;,~gPand    a population0r less
             ,
    WOur search for an authorltp upon thlr nmttar waa
    unaraillng,although,we are edtlsed that your
    Departsent his previourly ruled upon this mat-
    ter.
       'Third1 I8 the county aud Diatriot
       Clark in a county havlnp;14~8sthaa
       $Q,OO&,OOOvaluationand a opulatloo
       lees than 3,000 legally antf:
                                   tlad to aa
       es orrid   0aMbry or $3,400 per year
       and in addition thereto, to retain 'all
       rw 0r 0rfim up to tna 2mrimur~02
       ~3,000 par year‘?
    "LIJr
        interpratatioaor thi# cmler, as entered by
    the cana~lssionsrr~court 0r Gmne county, Taxan,
    aa refleetsdby tlmir Yinute8,,is to gl~o the
    Olork an es orfioio i+lary uf &eOO per month
    and permit him t0 retain al3 r90a 0r 0rriOe until
    the aggregate.ossalary aad tee8 ret&nod raashea
    tb 8w 0r $3,000 per par.
       "PourtittDoea hrtiole 6783 of the Ro-
       vised Statute8 of Texaa, p-t         the ew
       p;loyme.nt 0r a ~speolal~ovsmeor~ in a
       oounty of 101~ than #9,000,000 raluatim
       and less t-,3,000 inhabitants,whiah
       har not acnnplled   with, or adopted, the
       generel provirslonn    of Chapter 3, Title
       l.36,with rsferracs to~ma'stenmmo~or
       roadr and partioularlyto the draimige
       provlalon    thereof?
    *This 8eeznato be a new question, but in my opin-
    ion the statute    is r,ot a gensral Ptatuts  8pp11-
    cable In this eituation."
          CIUEI county has a population of 3,841 inhabitanta
aaaording to tb3 1940 FedWWl. OWMUI.  We era inforinedby the
                                                                               772


    Bononablr      Bill II.Bad8on, Pagr S


    Coapt~Uer*r   Dupartmeat that the county offiolals               of aaid
                          on a fee basis.
    county are oontpensated
                   Artiolo         3603, Verhoa'r Annotated Divil ststutwI
    reads in pert aa           rou0w:
               "rnoept aa othrmilIoprovided in thie 4t,
          the amual rem that may br retained by pm-
          clnct county aad dlstrirt ofrierrr amtioned
          In &a Article shell br a8 rollowe:
               "1, In oou&ltie~ oon~1ni    trr~nt~ii70
          (35,000)thousand or lsu iahab Y tantrr County
          Jwl@e, Dietriot or Crimiiml Dtstriot Attorwp,
          Sherirr,county Olsrk, Oounty Attorney, Dim-
          triot Clark, Tax Colleotor, Tax 4maeor, oc
          the Aawseor  and GoZlectoC ot Taxem, lbnty-four
          Run&rod ($3400.00)Bollard raehi &sticr or
          the Foam and Oonrtabls,mlrr Rundmd
          ($lEOO.OO)Dollars'each.
                   "6 . . .*
                   Artfal@ S391, Ve~non'a AnnOtatti         Civil Btatutw,
    pteridebr     in   part    as   r0uerrt

               “Eaoh ofitarr md    in thim  Ohaptar till
          rir8t out of the aulrnnt f-a or his otriaa
          pay or be paid the mount aLLowad him unbar
          the provIsion of Arti@    SSS3, fU$Mbsr with
          ths salarier of his arsirtaat8 uid dsrmtier,
          and authoricrd expenrer~tmde?Artlola 3890,
          and the amount maemary to oover 608te or
          ~~~yumn~ whatcnrsrsurety bond staybe requir-
                      Ii the mirront foe8 of rush 0frioe
          aolleated'inany year be mare tlmn the amount
          needed to pay the amount8 above 6paelfIed
          atunaohall be deemed em.88 fees, and @hail
          be disposed of in the mamer hsrslrmrter pro-
          vided    l



                            aoatainln~twonty-fly0thou-
                   *In~o 5untie8

          ran& (25,000)or leea inhabltantr,Dil&rlQt
          and County offloen named heroin shall retain
          one-third ot suoh elaes8 fro* until suoh m&e-
          third, tcv<etherwith the amortnta8gari0a   in




t
773
574   -